        Case 1:21-cv-04268-DLC Document 1-2 Filed 05/12/21 Page 1 of 12




                           SECURITIES PURCHASE AGREEMENT

       This SECURITIES PURCHASE AGREEMENT (the "Agreement"), dated as of
February 25, 2015, by and between 4Cable TV International, Inc., a Nevada corporation, with
headquarters located at 1248 Highway 501 Business, Conway, SC 29526 (the "Company"), and
ADAR BAYS, LLC, a Florida limited liability company, with its address at 3411 Indian Creek
Drive, Suite 403, Miami Beach, FL 33140, (the "Buyer").

                                          WHEREAS:

        A.     The Company and the Buyer are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the rules and regulations as
promulgated by the United States Securities and Exchange Commission (the "SEC") under the
Securities Act of 1933, as amended (the "1933 Act");

        B.      Buyer desires to purchase and the Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement an 8% convertible note of the Company, in the
form attached hereto as Exhibit A, in the aggregate principal amount of $31,500.00 (together
with any note(s) issued in replacement thereof or as a dividend thereon or otherwise with respect
thereto in accordance with the terms thereof, the "Note"), convertible into shares of common
stock, $0.001 par value per share, of the Company (the "Common Stock"), upon the terms and
subject to the limitations and conditions set forth in such Note. The Note shall contain a 5%
original issue discount such that the purchase price of the Note shall be $30,000.00.

        C.     The Buyer wishes to purchase, upon the terms and conditions stated in this
Agreement, such principal amount of Note as is set forth immediately below its name on the
signature pages hereto; and

        NOW THEREFORE, the Company and the Buyer severally (and not jointly) hereby
agree as follows:

               1.     Purchase and Sale of Note.

                        a.   Purchase of Note. On the Closing Date (as defined below), the
Company shall issue and sell to the Buyer and the Buyer agrees to purchase from the Company
such principal amount of Note as is set forth immediately below the Buyer's name on the
signature pages hereto.

                      b.     Form of Payment. On the Closing Date (as defined below), (i) the
Buyer shall pay the purchase price for the Note to be issued and sold to it at the Closing (as
defined below) (the "Purchase Price") by wire transfer of immediately available funds to the
Company, in accordance with the Company's written wiring instructions, against delivery of the
Note in the principal amount equal to the Purchase Price as is set forth immediately below the
Buyer's name on the signature pages hereto, and (ii) the Company shall deliver such duly
executed Note on behalf of the Company, to the Buyer, against delivery of such Purchase Price.



Company Initials
        Case 1:21-cv-04268-DLC Document 1-2 Filed 05/12/21 Page 2 of 12




                        c.   Closing Date. The date and time of the first issuance and sale of
the Note pursuant to this Agreement (the "Closing Date") shall be on or about February 25,
2015, or such other mutually agreed upon time. The closing of the transactions contemplated by
this Agreement (the "Closing") shall occur on the Closing Date at such location as may be
agreed to by the parties.


                2.   Buyer's Representations and Warranties. The Buyer represents and
warrants to the Company that:

                       a.     Investment Purpose. As of the date hereof, the Buyer is
purchasing the Note and the shares of Common Stock issuable upon conversion of or otherwise
pursuant to the Note, such shares of Common Stock being collectively referred to herein as the
"Conversion Shares" and, collectively with the Note, the "Securities") for its own account and
not with a present view towards the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the 1933 Act; provided, however, that by making
the representations herein, the Buyer does not agree to hold any of the Securities for any
minimum or other specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under the 1933 Act.

                       b.     Accredited Investor Status. The Buyer is an "accredited investor"
as that term is defined in Rule 501(a) of Regulation D (an "Accredited Investor").

                       c.      Reliance on Exemptions. The Buyer understands that the
Securities are being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and that the Company
is relying upon the truth and accuracy of, and the Buyer's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Buyer set forth herein in
order to determine the availability of such exemptions and the eligibility of the Buyer to acquire
the Securities.

                        d.     Information. The Buyer and its advisors, if any, have been, and for
so long as the Note remain outstanding will continue to be, furnished with all materials relating
to the business, finances and operations of the Company and materials relating to the offer and
sale of the Securities which have been requested by the Buyer or its advisors. The Buyer and its
advisors, if any, have been, and for so long as the Note remain outstanding will continue to be,
afforded the opportunity to ask questions of the Company. Notwithstanding the foregoing, the
Company has not disclosed to the Buyer any material nonpublic information and will not
disclose such information unless such information is disclosed to the public prior to or promptly
following such disclosure to the Buyer. Neither such inquiries nor any other due diligence
investigation conducted by Buyer or any of its advisors or representatives shall modify, amend or
affect Buyer's right to rely on the Company's representations and warranties contained in
Section 3 below. The Buyer understands that its investment in the Securities involves a
significant degree of risk. The Buyer is not aware of any facts that may constitute a breach of any
of the Company's representations and warranties made herein.



                                                 2
        Case 1:21-cv-04268-DLC Document 1-2 Filed 05/12/21 Page 3 of 12




                        e.     Governmental Review. The Buyer understands that no United
States federal or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities.

                        f.      Transfer or Re-sale. The Buyer understands that (i) the sale or re-
sale of the Securities has not been and is not being registered under the 1933 Act or any
applicable state securities laws, and the Securities may not be transferred unless (a) the Securities
are sold pursuant to an effective registration statement under the 1933 Act, (b) the Buyer shall
have delivered to the Company, at the cost of the Buyer, an opinion of counsel that shall be in
form, substance and scope customary for opinions of counsel in comparable transactions to the
effect that the Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration, which opinion shall be accepted by the Company, (c) the
Securities are sold or transferred to an "affiliate" (as defined in Rule 144 promulgated under the
1933 Act (or a successor rule) ("Rule 144")) of the Buyer who agrees to sell or otherwise
transfer the Securities only in accordance with this Section 2(f) and who is an Accredited
Investor, (d) the Securities are sold pursuant to Rule 144, or (e) the Securities are sold pursuant
to Regulation S under the 1933 Act (or a successor rule) ("Regulation S"), and the Buyer shall
have delivered to the Company, at the cost of the Buyer, an opinion of counsel that shall be in
form, substance and scope customary for opinions of counsel in corporate transactions, which
opinion shall be accepted by the Company; (ii) any sale of such Securities made in reliance on
Rule 144 may be made only in accordance with the terms of said Rule and further, if said Rule is
not applicable, any re-sale of such Securities under circumstances in which the seller (or the
person through whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the 1933 Act) may require compliance with some other exemption under the 1933 Act
or the rules and regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register such Securities under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption thereunder (in each
case). Notwithstanding the foregoing or anything else contained herein to the contrary, the
Securities may be pledged as collateral in connection with a bona fide margin account or other
lending arrangement.

                        g.      Legends. The Buyer understands that the Note and, until such time
as the Conversion Shares have been registered under the 1933 Act may be sold pursuant to Rule
144 or Regulation S without any restriction as to the number of securities as of a particular date
that can then be immediately sold, the Conversion Shares may bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed against transfer of the
certificates for such Securities):

               "NEITHER THE ISSUANCE AND SALE OF THE SECURITIES
               REPRESENTED BY THIS CERTIFICATE NOR THE
               SECURITIES INTO WHICH THESE SECURITIES ARE
               EXERCISABLE HAVE BEEN REGISTERED UNDER THE
               SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
               STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
               OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
               (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
               STATEMENT FOR THE SECURITIES UNDER THE


                                                  3
        Case 1:21-cv-04268-DLC Document 1-2 Filed 05/12/21 Page 4 of 12




               SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
               OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY
               THE HOLDER), IN A GENERALLY ACCEPTABLE FORM,
               THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
               OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
               144A UNDER SAID ACT. NOTWITHSTANDING THE
               FOREGOING, THE SECURITIES MAY BE PLEDGED IN
               CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
               OTHER LOAN OR FINANCING ARRANGEMENT SECURED
               BY THE SECURITIES."

        The legend set forth above shall be removed and the Company shall issue a certificate
without such legend to the holder of any Security upon which it is stamped, if, unless otherwise
required by applicable state securities laws, (a) such Security is registered for sale under an
effective registration statement filed under the 1933 Act or otherwise may be sold pursuant to
Rule 144 or Regulation S without any restriction as to the number of securities as of a particular
date that can then be immediately sold, or (b) such holder provides the Company with an opinion
of counsel, in form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Security may be made without
registration under the 1933 Act, which opinion shall be accepted by the Company so that the sale
or transfer is effected. The Buyer agrees to sell all Securities, including those represented by a
certificate(s) from which the legend has been removed, in compliance with applicable prospectus
delivery requirements, if any. In the event that the Company does not accept the opinion of
counsel provided by the Buyer with respect to the transfer of Securities pursuant to an exemption
from registration, such as Rule 144 or Regulation S, within 2 business days, it will be considered
an Event of Default under the Note.

                       h.   Authorization; Enforcement. This Agreement has been duly and
validly authorized. This Agreement has been duly executed and delivered on behalf of the
Buyer, and this Agreement constitutes a valid and binding agreement of the Buyer enforceable in
accordance with its terms.

                     i.     Residency. The Buyer is a resident of the jurisdiction set forth
immediately below the Buyer's name on the signature pages hereto.

               3.     Representations and Warranties of the Company. The Company
represents and warrants to the Buyer that:

                         a.     Organization and Qualification. The Company and each of its
subsidiaries, if any, is a corporation duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is incorporated, with full power and authority (corporate
and other) to own, lease, use and operate its properties and to carry on its business as and where
now owned, leased, used, operated and conducted.

                    b.     Authorization; Enforcement. (i) The Company has all requisite
corporate power and authority to enter into and perform this Agreement, the Note and to
consummate the transactions contemplated hereby and thereby and to issue the Securities, in


                                                4
        Case 1:21-cv-04268-DLC Document 1-2 Filed 05/12/21 Page 5 of 12




 accordance with the terms hereof and thereof, (ii) the execution and delivery of this Agreement,
 the Note by the Company and the consummation by it of the transactions contemplated hereby
and thereby (including without limitation, the issuance of the Note and the issuance and
reservation for issuance of the Conversion Shares issuable upon conversion or exercise thereof)
have been duly authorized by the Company's Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its shareholders is required, (iii) this
Agreement has been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is the true and official representative with
authority to sign this Agreement and the other documents executed in connection herewith and
bind the Company accordingly, and (iv) this Agreement constitutes, and upon execution and
delivery by the Company of the Note, each of such instruments will constitute, a legal, valid and
binding obligation of the Company enforceable against the Company in accordance with its
terms.
                        c.      Issuance of Shares. The Conversion Shares are duly authorized
and reserved for issuance and, upon conversion of the Note in accordance with its respective
terms, will be validly issued, fully paid and non-assessable, and free from all taxes, liens, claims
and encumbrances with respect to the issue thereof and shall not be subject to preemptive rights
or other similar rights of shareholders of the Company and will not impose personal liability
upon the holder thereof.

                      d.    Acknowledgment of Dilution. The Company understands and
acknowledges the potentially dilutive effect to the Common Stock upon the issuance of the
Conversion Shares upon conversion of the Note. The Company further acknowledges that its
obligation to issue Conversion Shares upon conversion of the Note in accordance with this
Agreement, the Note is absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other shareholders of the Company.

                        e.      No Conflicts. The execution, delivery and performance of this
Agreement, the Note by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and reservation for
issuance of the Conversion Shares) will not (i) conflict with or result in a violation of any
provision of the Certificate of Incorporation or By-laws, or (ii) violate or conflict with, or result
in a breach of any provision of, or constitute a default (or an event which with notice or lapse of
time or both could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent, patent license or
instrument to which the Company or any of its subsidiaries is a party, or (iii) result in a violation
of any law, rule, regulation, order, judgment or decree (including federal and state securities laws
and regulations and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its subsidiaries or by which any
property or asset of the Company or any of its subsidiaries is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and violations as
would not, individually or in the aggregate, have a material adverse effect). All consents,
authorizations, orders, filings and registrations which the Company is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the date hereof. The
Company is not in violation of the listing requirements of the Over-the-Counter Quotations
Bureau (the "OTCQB") and does not reasonably anticipate that the Common Stock will be


                                                  5
        Case 1:21-cv-04268-DLC Document 1-2 Filed 05/12/21 Page 6 of 12




delisted by the OTCQB in the foreseeable future, nor are the Company's securities "chilled" by
FINRA. The Company and its subsidiaries are unaware of any facts or circumstances which
might give rise to any of the foregoing.

                         f.      Absence of Litigation. Except as disclosed in the Company's
public filings, there is no action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its subsidiaries, threatened against or affecting the
Company or any of its subsidiaries, or their officers or directors in their capacity as such, that
could have a material adverse effect. Schedule 3(f) contains a complete list and summary
description of any pending or, to the knowledge of the Company, threatened proceeding against
or affecting the Company or any of its subsidiaries, without regard to whether it would have a
material adverse effect. The Company and its subsidiaries are unaware of any facts or
circumstances which might give rise to any of the foregoing.

                       g.     Acknowledgment Regarding Buyer' Purchase of Securities. The
Company acknowledges and agrees that the Buyer is acting solely in the capacity of arm's length
purchasers with respect to this Agreement and the transactions contemplated hereby. The
Company further acknowledges that the Buyer is not acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any statement made by the Buyer or any of its respective
representatives or agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to the Buyer' purchase of the
Securities. The Company further represents to the Buyer that the Company's decision to enter
into this Agreement has been based solely on the independent evaluation of the Company and its
representatives.

                        h.      No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or indirectly made any offers
or sales in any security or solicited any offers to buy any security under circumstances that would
require registration under the 1933 Act of the issuance of the Securities to the Buyer. The
issuance of the Securities to the Buyer will not be integrated with any other issuance of the
Company's securities (past, current or future) for purposes of any shareholder approval
provisions applicable to the Company or its securities.

                       i.      Title to Property. The Company and its subsidiaries have good and
marketable title in fee simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its subsidiaries, in
each case free and clear of all liens, encumbrances and defects except such as are described in
Schedule 3(i) or such as would not have a material adverse effect. Any real property and
facilities held under lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as would not have a material adverse
effect.

                     j.     Bad Actor. No officer or director of the Company would be
disqualified under Rule 506(d) of the Securities Act as amended on the basis of being a "bad


                                                  6
        Case 1:21-cv-04268-DLC Document 1-2 Filed 05/12/21 Page 7 of 12




actor" as that term is established in the September 19, 2013 Small Entity Compliance Guide
published by the Securities and Exchange Commission.

                      k.      Breach of Representations and Warranties by the Company. If the
Company breaches any of the representations or warranties set forth in this Section 3, and in
addition to any other remedies available to the Buyer pursuant to this Agreement, it will be
considered an Event of default under the Note.

               4.      COVENANTS.

                        a.    Expenses. At the Closing, the Company shall reimburse Buyer for
expenses incurred by them in connection with the negotiation, preparation, execution, delivery
and performance of this Agreement and the other agreements to be executed in connection
herewith ("Documents"), including, without limitation, reasonable attorneys' and consultants'
fees and expenses, transfer agent fees, fees for stock quotation services, fees relating to any
amendments or modifications of the Documents or any consents or waivers of provisions in the
Documents, fees for the preparation of opinions of counsel, escrow fees, and costs of
restructuring the transactions contemplated by the Documents. When possible, the Company
must pay these fees directly, otherwise the Company must make immediate payment for
reimbursement to the Buyer for all fees and expenses immediately upon written notice by the
Buyer or the submission of an invoice by the Buyer. The Company's obligation with respect to
this transaction is to reimburse Buyer' expenses shall be $1,500 in legal fees which shall be
deduced from the Note when funded.

                        b.     Listing. The Company shall promptly secure the listing of the
Conversion Shares upon each national securities exchange or automated quotation system, if any,
upon which shares of Common Stock are then listed (subject to official notice of issuance) and,
so long as the Buyer owns any of the Securities, shall maintain, so long as any other shares of
Common Stock shall be so listed, such listing of all Conversion Shares from time to time
issuable upon conversion of the Note. The Company will obtain and, so long as the Buyer owns
any of the Securities, maintain the listing and trading of its Common Stock on the OTCQB or
any equivalent replacement exchange, the Nasdaq National Market ("Nasdaq"), the Nasdaq
SmallCap Market ("Nasdaq SmallCap"), the New York Stock Exchange ("NYSE"), or the
American Stock Exchange ("AMEX") and will comply in all respects with the Company's
reporting, filing and other obligations under the bylaws or rules of the Financial Industry
Regulatory Authority ("FINRA") and such exchanges, as applicable. The Company shall
promptly provide to the Buyer copies of any notices it receives from the OTCQB and any other
exchanges or quotation systems on which the Common Stock is then listed regarding the
continued eligibility of the Common Stock for listing on such exchanges and quotation systems.

                       c.     Corporate Existence. So long as the Buyer beneficially owns any
Note, the Company shall maintain its corporate existence and shall not sell all or substantially all
of the Company's assets, except in the event of a merger or consolidation or sale of all or
substantially all of the Company's assets, where the surviving or successor entity in such
transaction (i) assumes the Company's obligations hereunder and under the agreements and
instruments entered into in connection herewith and (ii) is a publicly traded corporation whose


                                                 7
        Case 1:21-cv-04268-DLC Document 1-2 Filed 05/12/21 Page 8 of 12




Common Stock is listed for trading on the OTCQB, Nasdaq, Nasdaq SmallCap, NYSE or
AMEX.

                        d.     No Integration. The Company shall not make any offers or sales
of any security (other than the Securities) under circumstances that would require registration of
the Securities being offered or sold hereunder under the 1933 Act or cause the offering of the
Securities to be integrated with any other offering of securities by the Company for the purpose
of any stockholder approval provision applicable to the Company or its securities.

                        e.     Breach of Covenants. If the Company breaches any of the
covenants set forth in this Section 4, and in addition to any other remedies available to the Buyer
pursuant to this Agreement, it will be considered an event of default under the Note.

               5.      Governing Law; Miscellaneous.

                         a.     Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to principles of
conflicts of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the state and county of New York. The parties to this
Agreement hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of jurisdiction or venue or
based upon forum non conveniens. The Company and Buyer waive trial by jury. The prevailing
party shall be entitled to recover from the other party its reasonable attorney's fees and costs. In
the event that any provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict therewith and shall be
deemed modified to conform with such statute or rule of law. Any such provision which may
prove invalid or unenforceable under any law shall not affect the validity or enforceability of any
other provision of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding in connection with
this Agreement or any other Transaction Document by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any other manner permitted by law.

                       b.      Counterparts; Signatures by Facsimile. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party. This Agreement, once executed by a
party, may be delivered to the other party hereto by facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.

                       c.      Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this Agreement.


                                                 8
        Case 1:21-cv-04268-DLC Document 1-2 Filed 05/12/21 Page 9 of 12




                      d.     Severability. In the event that any provision of this Agreement is
invalid or unenforceable under any applicable statute or rule of law, then such provision shall be
deemed inoperative to the extent that it may conflict therewith and shall be deemed modified to
conform with such statute or rule of law. Any provision hereof which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of any other provision
hereof.

                       e.      Entire Agreement; Amendments. This Agreement and the
instruments referenced herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein or therein, neither
the Company nor the Buyer makes any representation, warranty, covenant or undertaking with
respect to such matters. No provision of this Agreement may be waived or amended other than
by an instrument in writing signed by the majority in interest of the Buyer.

                        f.      Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and, unless otherwise
specified herein, shall be (i) personally served, (ii) deposited in the mail, registered or certified,
return receipt requested, postage prepaid, (iii) delivered by reputable air courier service with
charges prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed as set
forth below or to such other address as such party shall have specified most recently by written
notice. Any notice or other communication required or permitted to be given hereunder shall be
deemed effective (a) upon hand delivery or delivery by facsimile, with accurate confirmation
generated by the transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to be received), or
the first business day following such delivery (if delivered other than on a business day during
normal business hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be:

           If to the Company, to:
                4Cable TV International, Inc.
                1248 Highway 501 Business,
                Conway, SC 29526
                Attn: Steven K. Richey, CEO

            If to the Buyer:
                ADAR BAYS, LLC
                3411 Indian Creek Drive, Suite 403,
                Miami, FL 33140
                Attn: Sarah Eisenberg


        Each party shall provide notice to the other party of any change in address.



                                                  9
       Case 1:21-cv-04268-DLC Document 1-2 Filed 05/12/21 Page 10 of 12




                        g.      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and assigns. Neither the Company nor
the Buyer shall assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other. Notwithstanding the foregoing, the Buyer may assign its rights
hereunder to any person that purchases Securities in a private transaction from the Buyer or to
any of its "affiliates," as that term is defined under the 1934 Act, without the consent of the
Company.

                        h.     Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and assigns, and is not for
the benefit of, nor may any provision hereof be enforced by, any other person.

                       i.      Survival. The representations and warranties of the Company and
the agreements and covenants set forth in this Agreement shall survive the closing hereunder
notwithstanding any due diligence investigation conducted by or on behalf of the Buyer. The
Company agrees to indemnify and hold harmless the Buyer and all their officers, directors,
employees and agents for loss or damage arising as a result of or related to any breach or alleged
breach by the Company of any of its representations, warranties and covenants set forth in this
Agreement or any of its covenants and obligations under this Agreement, including advancement
of expenses as they are incurred.


                       j.      Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and deliver all such
other agreements, certificates, instruments and documents, as the other party may reasonably
request in order to carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

                         k.     No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.

                       1.      Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the intent and purpose
of the transaction contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Agreement will be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions of this
Agreement, that the Buyer shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Agreement and to enforce specifically the
terms and provisions hereof, without the necessity of showing economic loss and without any
bond or other security being required.




                                                10
       Case 1:21-cv-04268-DLC Document 1-2 Filed 05/12/21 Page 11 of 12




IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

4Cable TV Inte      o al, Inc.

By:
       Stev-    Ric
       Chief Executive Officer


ADAR BAYS, LLC.

By:
Name: Sarah Eisenberg
Title: Manager


AGGREGATE SUBSCRIPTION AMOUNT:

Aggregate Principal Amount of Notes:                                 $31.500.00

Aggregate Purchase Price:

Note 1: $31,500.00 less $1,500.00 in OID, $1,500.00 in legal fees and $3,000.00 in fees to
Brighton Capital, Ltd.




                                            11
Case 1:21-cv-04268-DLC Document 1-2 Filed 05/12/21 Page 12 of 12
